DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because includes an implied phrase (i.e. "In general, the subject matter described in this disclosure can be embodied in..."). Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art.

Applicant’s admitted prior art (see Fig. 8) shows an aeration tine (98) configurable for attachment to a planetary aeration apparatus, the tine comprising:
a mounting portion defining a central axis (D8) that extends longitudinally through the mounting portion (see Fig. 8); and
a curved blade portion that extends longitudinally from the mounting portion to a distal tip (see Fig. 8) and that is capable of operation to fracture soil and form an aeration pocket, the curved blade portion including a concave first edge (92) and an opposed convex second edge (93).

Claims 1, 2, 4-10, 13, 14, 19, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattis (US 5,586,603).

Regarding claim 1, Mattis discloses an aeration tine assembly, comprising an aeration tine that includes:
a mounting portion (including 20A) removably connectable to an aeration apparatus (see Figs. 1-4) and defining a central axis that extends longitudinally (horizontally in Fig. 5) through the mounting portion; and
a curved blade portion that extends longitudinally from the mounting portion to a tip of the aeration tine and that is operable to fracture soil and form an aeration pocket, the curved blade portion including a concave first edge (20C) and an opposed convex second edge (20B),
wherein:
the concave first edge includes (i) a proximal first edge portion proximal the mounting portion, (ii) a distal first edge portion proximal the tip of the aeration tine, and (iii) a middle first edge portion between the proximal first edge portion and the distal first edge portion, the middle first edge portion closer to the central axis than both the proximal first edge portion and the distal first edge portion (see Fig. 5), and
the curved blade portion defines a blade width along a width dimension that is transverse to the central axis and that extends in a plane extending through the concave first edge and the convex second edge, and a blade thickness along a thickness dimension that is transverse to both the central axis and the width dimension, the blade width at the middle first edge portion being greater than the blade thickness (see Figs. 2, 3).

Regarding claim 2, Mattis discloses the curved blade portion and the mounting portion being integrally formed from a same material (see Fig. 5). Further, the patentability of a product does not depend on its method of production (e.g. integrally formed). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113. Additionally, it is noted that making parts integral has been held to only involve routine skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 4, Mattis discloses the aeration tine assembly being removably connectable (via 20A) to a mounting element of the aeration apparatus, such that the central axis of the mounting portion is capable of alignment with a central axis of the mounting element of the aeration apparatus.

Regarding claim 5, Mattis discloses the concave first edge (20C) and the convex second edge (20B) converging at the tip of the aeration tine (see Fig. 5).

Regarding claim 6, Mattis discloses the tip of the aeration tine being a most distal feature of the aeration tine with respect to the mounting portion (see Fig. 5).

Regarding claim 7, Mattis discloses the tip of the aeration tine being a feature of the aeration tine located furthest away from the central axis in a direction along the width dimension and oriented from the convex second edge toward the concave first edge (see Fig. 5; further, the recitation of "a feature of the aeration tine" is broad, and only the tip can be considered as a feature to meet the limitations of the claim).

Regarding claim 8, Mattis discloses the aeration tine assembly wherein:
the curved blade portion defines a first apex of the concave first edge where the curved blade portion is closest to the central axis (at approximately where D is shown in Fig. 5);
the curved blade portion defines a starting location of the concave first edge where the concave first edge meets the mounting portion (at a location between 20A and D in Fig. 5);
the curved blade portion defines a first distance along the width dimension between the first apex of the concave first edge and the starting location of the concave first edge;
the curved blade portion defines a second distance along the width dimension between the first apex of the concave first edge and the tip of the aeration tine; and
the second distance is greater than the first distance (as the first distance becomes extremely small as the defined starting location approaches D).

Regarding claim 9, Mattis discloses the second distance being at least three times the first distance (as the first distance becomes extremely small as the defined starting location approaches D).

Regarding claim 10, Mattis discloses the second distance being about four times the first distance (wherein the starting point is defined at location as such).

Regarding claim 13, Mattis discloses the concave first edge (20C) not extending through the center axis (see Fig. 5).

Regarding claim 14, Mattis discloses the convex second edge (20B) defining a second apex where the convex second edge is furthest from the central axis in a direction along the width dimension and oriented from the concave first edge to the convex second edge (see Fig. 5).

Regarding claim 19, Mattis discloses an aeration tine holder that defines a bore that is aligned with the central axis, the bore shaped to receive a mounting element (including 20A) of the aeration assembly, wherein the aeration tine is releasably connectable to the aeration tine holder (see Figs. 2, 3).

Regarding claim 20, Mattis discloses the aeration tine assembly wherein:
the bore is located at a first end of the aeration tine holder (see Figs. 2, 3);
the aeration tine holder defines a first opening transverse to the central axis, the first opening located at a second end of the aeration tine holder opposite from the first end of the aeration tine holder; the mounting portion of the aeration tine defines a second opening transverse to the central axis; and the aeration tine assembly further comprises a fastener (including 27) that extends through the first opening of the aeration tine holder and the second opening of the aeration tine when the aeration tine is releasably connected to the aeration tine holder (see Figs. 2, 3).

Regarding claim 24, Mattis discloses an aeration tine configured for attachment to a planetary aeration apparatus, the tine comprising:
a mounting portion (including 20A) defining a central axis that extends longitudinally through the mounting portion; and
a curved blade portion (including 20B, 20C) that extends longitudinally from the mounting portion to a distal tip (see Fig. 5) and that is operable to fracture soil and form an aeration pocket, the curved blade portion including a concave first edge (20C) and an opposed convex second edge (20B).

Claims 1, 2, 4-10, 14-16, 19, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreland (US 3,993,143).

Regarding claim 1, Moreland discloses an aeration tine assembly, comprising an aeration tine (including 24a) that includes:
a mounting portion (including 47) removably connectable to an aeration apparatus and defining a central axis that extends longitudinally through the mounting portion (see Fig. 4); and
a curved blade portion that extends longitudinally from the mounting portion to a tip of the aeration tine and that is operable to fracture soil and form an aeration pocket, the curved blade portion including a concave first edge (26a) and an opposed convex second edge (25a),
wherein:
the concave first edge includes (i) a proximal first edge portion proximal the mounting portion, (ii) a distal first edge portion proximal the tip of the aeration tine, and (iii) a middle first edge portion between the proximal first edge portion and the distal first edge portion, the middle first edge portion closer to the central axis than both the proximal first edge portion and the distal first edge portion (see Fig. 4), and
the curved blade portion defines a blade width along a width dimension that is transverse to the central axis and that extends in a plane extending through the concave first edge and the convex second edge, and a blade thickness along a thickness dimension that is transverse to both the central axis and the width dimension, the blade width at the middle first edge portion being greater than the blade thickness (see Figs. 2, 4).

Regarding claim 2, Moreland discloses the curved blade portion and the mounting portion being integrally formed from a same material (see Fig. 4). Again, the patentability of a product does not depend on its method of production (e.g. integrally formed). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113. Additionally, it is noted that making parts integral has been held to only involve routine skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 4, Moreland discloses the aeration tine assembly being removably connectable to a mounting element of the aeration apparatus (see Figs. 2, 4) such that the central axis of the mounting portion aligns with a central axis of the mounting element of the aeration apparatus.

Regarding claim 5, Moreland discloses the concave first edge (26a) and the convex second edge (25a) converging at the tip (28a) of the aeration tine (see Fig. 4).

Regarding claim 6, Moreland discloses the tip (28a) of the aeration tine being a most distal feature of the aeration tine with respect to the mounting portion (see Fig. 4).

Regarding claim 7, Moreland discloses the tip (28a) of the aeration tine being a feature of the aeration tine located furthest away from the central axis in a direction along the width dimension and oriented from the convex second edge toward the concave first edge (see Fig. 4).

Regarding claim 8, Moreland discloses the aeration tine assembly wherein:
the curved blade portion defines a first apex of the concave first edge (26a) where the curved blade portion is closest to the central axis;
the curved blade portion defines a starting location of the concave first edge where the concave first edge meets the mounting portion (at 34);
the curved blade portion defines a first distance along the width dimension between the first apex of the concave first edge and said starting location;
the curved blade portion defines a second distance along the width dimension between the first apex of the concave first edge and the tip (28a); and
the second distance is greater than the first distance (see Fig. 4).

Regarding claim 9, Moreland discloses the second distance being at least three times the first distance (see Fig. 4).

Regarding claim 10, Moreland discloses the second distance being about four times the first distance (see Fig. 4).

Regarding claim 14, Moreland discloses the convex second edge (25a) defining a second apex where the convex second edge is furthest from the central axis in a direction along the width dimension and oriented from the concave first edge to the convex second edge (see Fig. 4).

Regarding claim 15, Moreland discloses the aeration tine assembly wherein:
the curved blade portion defines a curvature width along the width dimension between the second apex of the convex second edge (25a) and the tip (28a); and
the curvature width is at least twice the blade width (see Fig. 4).

Regarding claim 16, Moreland discloses the curvature width being about three times the blade width (see Fig. 4).

Regarding claim 19, Moreland discloses an aeration tine holder (including 34) that defining a bore that is aligned with the central axis, the bore shaped to receive a mounting element of the aeration assembly, wherein the aeration tine is releasably connectable to the aeration tine holder (see Figs. 2, 4).

Regarding claim 20, Moreland discloses the aeration tine assembly wherein:
the bore is located at a first end of the aeration tine holder (see Figs. 2, 4);
the aeration tine holder defines a first opening transverse to the central axis, the first opening located at a second end of the aeration tine holder opposite from the first end of the aeration tine holder; the mounting portion of the aeration tine defines a second opening transverse to the central axis; and the aeration tine assembly further comprises a fastener (including 39a, 39b) that extends through the first opening of the aeration tine holder and the second opening of the aeration tine when the aeration tine is releasably connected to the aeration tine holder (see Figs. 2, 4).

Regarding claim 24, Moreland discloses an aeration tine (including 24a) configured for attachment to a planetary aeration apparatus, the tine comprising:
a mounting portion (including 47) defining a central axis that extends longitudinally through the mounting portion (see Fig. 4); and
a curved blade portion that extends longitudinally from the mounting portion to a distal tip (28a) and that is operable to fracture soil and form an aeration pocket, the curved blade portion including a concave first edge (26a) and an opposed convex second edge (25a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moreland.

Moreland discloses the aeration tine assembly with respect to claim 8, as set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed lengths in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattis in view of Maas et al. (US 2006/0131039; hereinafter referred to as "Maas '039")

Regarding claim 3, Mattis discloses the aeration tine assembly with respect to claim 1, as set forth above. Mattis does not explicitly disclose the mounting portion including a first mounting portion edge and an opposed second mounting portion edge that are parallel to each other and to the central axis. Maas ‘039 teaches an aeration tine including a mounting portion and a curved blade portion, wherein the mounting portion includes a first mounting portion edge and an opposed second mounting portion edge that are parallel to each other and to a central axis (see Figs. 9, 11, 13, 15, 17, 19).
Mattis and Maas ‘039 are analogous because they both disclose aeration tine assemblies comprising aeration tines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Mattis with the mounting edge means as taught by Maas ‘039 for conventional mounting to facilitate the removal of the tine(s) for sharpening or replacement. (See Maas ‘039, paras. 0051.)

Regarding claim 17, Mattis discloses the aeration tine assembly with respect to claim 14, as set forth above, wherein:
the concave first edge (20C) is located on a first side of the aeration tine;
the convex second edge (20B) is located on a second side of the aeration tine opposite the first side of the aeration tine; and
the mounting portion (including 20A) includes a first mounting portion edge on the first side of the aeration tine and an opposed second mounting portion edge on the second side of the aeration tine (see Fig. 5). Mattis does not explicitly disclose a concave second edge between the second mounting edge and the convex second edge. Maas ‘039 teaches an aeration tine having a curved blade portion that includes a concave second edge between the second mounting edge and the convex second edge (see Figs. 9, 11, 13, 15, 17, 19).
Mattis and Maas ‘039 are analogous because they both disclose aeration tine assemblies comprising aeration tines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Mattis with the second concave edge means as taught by Maas ‘039 in order to minimize the amount of soil lifted. (See Maas ‘039, paras. 0005-0007.)

Regarding claim 18, Maas ‘039 teaches the concave second edge not passing through the central axis (see Figs. 9, 11, 13, 15, 17, 19).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maas (US 9,516,800; hereinafter referred to as "Maas '800") in view of Mattis.

Regarding claim 21, Maas ‘800 discloses an aeration apparatus comprising: an aeration rotor configured for movement in a planetary motion about an axis, wherein the aeration rotor is configured to penetrate a ground surface when the aeration rotor is rotated, the aeration rotor including:
a first carrier (52) and a second carrier (54);
a first tine-holder shaft (56) extending between the first carrier and the second carrier;
a first set of aeration tine assemblies attached to the first tine-holder shaft (see Fig. 4);
a second tine-holder shaft (58) extending between the first carrier and the second carrier; and
a second set of aeration tine assemblies attached to the second tine-holder shaft (see Fig. 4). Maas ‘800 does not explicitly disclose the details of the aeration tines as claimed. Mattis teaches the aeration tine as set forth with respect to claim 1, above.
Maas ‘800 and Mattis are analogous because they both disclose aeration tine assemblies comprising aeration tines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Maas ‘800 with the tine means as taught by Mattis in order to easily penetrate the soil. (See Mattis, cols. 1-2.)

Regarding claim 22, Maas ‘800 discloses the aeration apparatus further comprising:
a motor (24) operably connected to the aeration rotor to drive rotation of the aeration rotor such that the aeration tine assemblies can penetrate and exit a ground surface when the aeration rotor is rotated; and
a frame (including 12) supporting the aeration rotor and the motor and having a handle (14) configured to be held by a user walking behind the aeration apparatus.

Regarding claim 23, Maas ‘800 discloses the aeration rotor rotates in a first direction and the first tine-holder shaft and the second tine-holder shaft rotate in a second direction opposite of the first direction during rotation of the aeration rotor in the first direction (see Figs. 5A, 5B, 5C).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/9/30/22